*197On Application for Rehearing.
Tha brlaf forte rehearlng.has not convinced ua that wo erred In arriving tooths concluslon that Act 30 of 1S77, Section 4, p. 47 Extra 3aaslon had been rapaalad,1 as far as tha District Attorney ni oonoemad, by Articles 124 of tha Constitution of 1879 and 125 of the Constitutions of 1898 and 1913, and by Act 96 of 1880 Section 3 p. 122. Tha oasa of Otate ax ral Barro* vs. Treasurer, 30 A., 518 rallad upon by relator was decided in ¡íaroh 1878 under the Constitution of 1868. Thera was no law at that tima prohibiting a.oontraot with tha Sheriff for his compensation.
Tha Court said,on page 516, In speaking of Aot 30 of 1877:
'Read In connection with tha other statutes on the sama subject matter and with the general law of contracts, we think a fair Interpretation of this statute Is that It enabled the parishes to make contracts for offloara for specific sums in lien of teas of office a. o ".
'.!i)t Binco than tha Constitutions of 1879 and 1898 have been adopted, and our Interpretation of them is that suoh contracts, t as Sí»r ao District Attorneys are oonoemad, are prohibited by \ their letter and spirit.
But the relator calls our attention to the cases In 11 A., 673, 41 A., 156, and 47 A., 1679 wherein it was decided that neither a State Treasurer, nor a mayor, nor a ^tate Auditor can question the constitutionality of a law specifying their particular duties. The existence of the law attempted to oe enforced in those casee wae not denied; their legality alone whs contested. But in the case at bar the relator 3eoka the execution of a contract made by him with the Police Jury by virtue of Act 30 of 1877. The defence of the Treasurer ia, not that the act of 1877 ia unconstitutional, out that it has *198been r«p*al*d, as to relator. w* h«y* so held, and we oanaot a** ho* It oan be the legal duty of th* Trdwwwer to pay a oíala basad upon a lav whloh has peail repealed."
In th* 14th. A. p. 227, th* Court aald*
•If upon th* fase of the warrant. It appear* that It Is drawn for a consideration for whloh th* law has mad* no appropriation, then h* aust rsfus* t* pay it*.
Ibis languag* was approval in State *x r*l Barro*, 30nA., 817. Th* Court said:
"Th* duty of ths Parish Treasurer to make th* registry of alalias whloh hav* been allowsd by th* proper author* ltlas is olear and Imperative under th* statute; but as was very properly held in th* oas*s Just olted. It would b* other«is* If th* oertlfioat* of th* Clerk and Judge should show upon Its faoa,-to whloh w* will add. If th* aaeount to whloh th*y war* appended should ah** * that they wars not «1 thin the law Co*,
and tha Court refuoed to Issue the mandamus In favor of th* Sheriff for 'serving road notloos and for notloas to jurors and nlleege".
In Stats ex rel Houston 30 A., 82, where -th* la* aad* It the duty of the City to pay the Sheriff's See* upon th* approval of th* Judge and Clerk, th* Court refused to aandsaus th* City Treasurer to pay hie approved bill th* oorreotn*** of whloh th* City disputed.
It 1* therefor* ordered that the rehearing be refused.
December 8th, 1919.